Citation Nr: 1425702	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a psychiatric disability and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for a low back disability and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to December 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

The issues of entitlement to service connection for a psychiatric disability and for a low back disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A February 2006 rating decision denied service connection for a psychiatric disability and a low back disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claims for service connection for a psychiatric disability and for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was denied entitlement to service connection for a psychiatric disability in a February 2006 rating decision, in part, because the evidence failed to show that he had been diagnosed with a psychiatric disorder.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.

At the same time, the Veteran was denied entitlement to service connection for a low back disability because the evidence failed to show that his back disability was related to service.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

No pertinent evidence was received within the appeal period following the February 2006 rating decision, but evidence received after the expiration of the appeal period includes VA treatment records showing that the Veteran was diagnosed with various psychiatric disorders, to include depressive disorder and adjustment disorder.  Additionally, the Veteran provided medical evidence of a connection between his current back disability and active service.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it relates to unestablished facts necessary to substantiate the claims.  Therefore, it is new and material, and reopening of the claims is in order.



ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a psychiatric disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a low back disability is granted.


REMAND

The Veteran contends that service connection is warranted for a psychiatric disability and a low back disability.

The Veteran stated multiple times, including in his September 2010 VA examination, that he injured his back while working in 1998 and was treated at Presbyterian Hospital in Charlotte, North Carolina.  He also claimed that he began receiving Social Security disability benefits at that time.  However, treatment records from 1998 and Social Security documents are not of record, and the record does not reflect that the RO has undertaken all necessary development to obtain such documentation.  Therefore, the claim must be remanded in order to obtain such evidence.

Additionally, the Veteran was afforded a VA examination in September 2010 to determine the etiology of his psychiatric disorders.  However, the examiner only provided an opinion regarding secondary, not direct, service connection.  Therefore, this claim must be remanded for a new opinion addressing both direct and secondary service connection. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include the aforementioned Social Security records and the 1998 treatment records from Presbyterian Hospital in Charlotte, North Carolina.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, the RO or AMC should obtain an addendum opinion from the September 2010 VA examiner regarding the Veteran's psychiatric disorders.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  The examiner should identify each acquired psychiatric disorder present during the period of the claim.  With respect to each identified psychiatric disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to his active service.  The examiner should also provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder was caused or worsened by the Veteran's low back disability.

The rationale for the opinions must be provided.  If the examiner is unable to provide the required opinions, he should explain why.  

If the September 2010 examiner is not available, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to another psychiatrist or psychologist who should be requested to review the record and provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the reopened claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


